Mr. Justice Leech delivered the opinion of the court: The declaration filed • by claimant above named alleges that Frank Miles, the deceased husband of claimant, was during Ms lifetime and at the time of his death an employee of the Division of. Highways of the Department of Public Works and Buildings of the State of Illinois; that the said Frank Miles was at said time employed as a laborer, engaged in maintaining a part of the hard-surfaced State Highway known as Route 11, extending north and east from Highland, Illinois; that on September 2, 1926, said Frank Miles while employed as aforesaid, in the excavation of gravel from a gravel pit then being operated by the State of Illinois, to provide gravel for repairing a detour known as Section Patrol No. 80066, received an injury by reason of an accident arising out of and in the course of his employment, which injury resulted from the fall of a large amount of gravel and earth onto the body of said Frank Miles, deceased; that within thirty days following the date of the death of said deceased, on, to-wit: September 15, 1926, claimant gave notice of said accidental injury and death to said Department of Public Works and Buildings, which said notice was given to Charles Slaymaker, division engineer of said Department of Public Works and Buildings, having charge of the part of said road on which deceased was employed as aforesaid; that said Frank Miles earned in Ms employment the sum of $21.60 per week and that said deceased left claimant, his widow, and no child or children whom he was under legal obligation to support, surviving him; and petitioner prays that she may be awarded the sum of $3,750.00 as compensation for the accidental injury and death as aforesaid. A demurrer was filed by the Attorney Ceneral to the declaration, which, as a matter of law, is sustained. We award claimant the amount which she would be entitled to receive if the deceased, Frank Miles, were employed under the provisions of the Workmen’s Compensation Act of the State of Illinois, or the sum of $3,750.00.